Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 8/9/2022 amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0193702), and further in view of Widhalm (US 2013/0056025) and Byun et al. (US 2016/0043360).
Regarding claim 1, Yang (Figures 4A-5) discloses a heat transmitting device, comprising:
A main body (1) having an opening (11), and
An integrating portion (15) sealing the opening of the main body (Paragraph 32) and having a first surface (Figures 4A-5: Defined by a top surface of element 1 in the integrating portion 15) and a second surface opposite the first surface (Figures 4A-5: Defined by a bottom surface of element 1 in the integrating portion 15),
Where the integrating portion comprises: a first welding pattern formed on the first surface and a second welding pattern formed on the second surface (Figures 4A-5 and Paragraph 36: See Welding sections 2 that join the first and second surfaces together), and
Where the position of the first welding pattern corresponds to the position of the second welding pattern (Figures 4A-5 and Paragraph 36: See Welding sections 2 that join the first and second surfaces together).
While Yang discloses ultrasonic welding via ultrasonic welding equipment (Paragraph 36: See elements 5 defining work surfaces) to define the first and second welding patterns, Yang does not explicitly teach or disclose that the type of the first welding pattern and the type of the second welding pattern are different.
Widhalm teaches ultrasonic welding equipment (100) configured to ultrasonically weld first and second surfaces (Defined by parts 110), where a first welding pattern (defined by 302) is formed on the first surface and a second welding pattern (defined by 304) is formed on the second surface (Figures 2 and 3), where the position of the first welding pattern corresponds to the position of the second welding pattern (Figures 2 and 3), and where the first welding pattern and the type of the second welding pattern are different (Figure 3 and Paragraph 20).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the ultrasonic welding equipment as disclosed by Yang to impart different welding patterns to first and second surfaces as taught by Widhalm to improve operational lifetime of a heat pipe by increasing bonding strength of between adjacent surfaces of a hermetic seal. 
While Yang as modified by Widhalm discloses first and second welding patterns that are configured to be different, Yang as modified by Widhalm does not explicitly teach or disclose how the welding patterns are configured to be different (i.e. Yang as modified by Widhalm does not explicitly teach or disclose welding pattern asymmetry).
Byun et al. teaches ultrasonic welding equipment (10, 20) configured to form at least one welding pattern (P1, P2) on at least one surface (14, 15, 34, 35) (Paragraph 14), where the at least one welding pattern is configured to be asymmetric (Paragraph 14, see also Figures 8 and 10: Welding patterns are configured to differ based upon pressing pattern, pattern density, and pattern symmetry/asymmetry -i.e. pattern orientation angle-).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first and second welding patterns as disclosed by Yang as modified by Widhalm to be asymmetric as taught by Byun et al. to improve operational lifetime of a heat pipe by increasing bonding strength of between adjacent surfaces of a hermetic seal.
Regarding claim 2, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a tapered structure (Figures 4A-5: The integrating portion tapers from element 1 to element 2).
Regarding claim 5, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 5, see also Figure 4C), and where the width of the first end is substantially the same as the width of the main body (Annotated Figure 5: The integrating portion is a continuation of the main body, therefore the first width is substantially equal to the width of the main body).
Regarding claim 6, Yang discloses a heat transmitting device as discussed above, where the integrating portion is a heat pipe or a vapor chamber (Paragraph 27).
Regarding claim 7, Yang discloses a heat transmitting device as discussed above, where an end of the integrating portion connected to the main body is curved (Figures 4B and 4C, see also annotated Figure 5: The integrating portion is a continuation of the main body, where the integrating portion curves from the main body 1 to the weld sections 2).
Regarding claim 8, Yang (Figures 4A-5) discloses a heat transmitting device, comprising:
A main body (1) having an opening (11), and
An integrating portion (15) sealing the opening of the main body (Paragraph 32) and having a first surface (Figures 4A-5: Defined by a top surface of element 1 in the integrating portion 15) and a second surface opposite the first surface (Figures 4A-5: Defined by a bottom surface of element 1 in the integrating portion 15),
Where the integrating portion comprises: a first welding pattern formed on the first surface and a second welding pattern formed on the second surface (Figures 4A-5 and Paragraph 36: See Welding sections 2 that join the first and second surfaces together), and
Where the position of the first welding pattern corresponds to the position of the second welding pattern (Figures 4A-5 and Paragraph 36: See Welding sections 2 that join the first and second surfaces together).
While Yang discloses ultrasonic welding via ultrasonic welding equipment (Paragraph 36: See elements 5 defining work surfaces) to define the first and second welding patterns, Yang does not explicitly teach or disclose that the type of the first welding pattern and the type of the second welding pattern are different.
Widhalm teaches ultrasonic welding equipment (100) configured to ultrasonically weld first and second surfaces (Defined by parts 110), where a first welding pattern (defined by 302) is formed on the first surface and a second welding pattern (defined by 304) is formed on the second surface (Figures 2 and 3), where the position of the first welding pattern corresponds to the position of the second welding pattern (Figures 2 and 3), and where the first welding pattern and the type of the second welding pattern are different (Figure 3 and Paragraph 20).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the ultrasonic welding equipment as disclosed by Yang to impart different welding patterns to first and second surfaces as taught by Widhalm to improve operational lifetime of a heat pipe by increasing bonding strength of between adjacent surfaces of a hermetic seal. 
While Yang as modified by Widhalm discloses first and second welding patterns that are configured to be different, Yang as modified by Widhalm does not explicitly teach or disclose how the welding patterns are configured to be different (i.e. Yang as modified by Widhalm does not explicitly teach or disclose different welding pattern density).
Byun et al. teaches ultrasonic welding equipment (10, 20) configured to form at least one welding pattern (P1, P2) on at least one surface (14, 15, 34, 35) (Paragraph 14), where the at least one welding pattern density is configured to be different (Paragraph 14, see also Figures 8 and 10: Welding patterns are configured to differ based upon pressing pattern, pattern density, and pattern symmetry/asymmetry -i.e. pattern orientation angle-).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first and second welding patterns as disclosed by Yang as modified by Widhalm to be asymmetric as taught by Byun et al. to improve operational lifetime of a heat pipe by increasing bonding strength of between adjacent surfaces of a hermetic seal.
Regarding claim 9, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a tapered structure (Figures 4A-5: The integrating portion tapers from element 1 to element 2).
Regarding claim 12, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 5, see also Figure 4C), and where the width of the first end is substantially the same as the width of the main body (Annotated Figure 5: The integrating portion is a continuation of the main body, therefore the first width is substantially equal to the width of the main body).
Regarding claim 13, Yang discloses a heat transmitting device as discussed above, where the integrating portion is a heat pipe or a vapor chamber (Paragraph 27).
Regarding claim 14, Yang discloses a heat transmitting device as discussed above, where an end of the integrating portion connected to the main body is curved (Figures 4B and 4C, see also annotated Figure 5: The integrating portion is a continuation of the main body, where the integrating portion curves from the main body 1 to the weld sections 2).

Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0193702), Widhalm (US 2013/0056025), and Byun et al. (US 2016/0043360), and further in view of Chikagawa (WO 2018199215 A1).
Regarding claims 3 and 10, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 5, see also Figure 4C), the first end is connected to the main body and has a first width (Annotated Figure 5, see also Figure 4C) and the second end has a second width (Annotated Figure 5, see also Figure 4C).  While Yang appears to suggest that the second width is substantially equal to the second width (i.e. the second width is approximately 1.0 times the first width) (Annotated Figure 5), Yang does not expressly teach or disclose the second width as 0.5-1.2 times the first width.
Chikagawa teaches a heat transmitting device (1), comprising: a main body (Annotated Figure 1) and an integrating portion (Annotated Figure 1), where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 1 and Figure 2), where the first end is connected to the main body and has a first width (i.e. defined as a function of “L” or “W”) (Annotated Figure 1 and Figure 2) and the second end has a second width (i.e. defined as a function of “L” or “W”) (Annotated Figure 1 and Figure 2), and where the second width is 0.5-1.2 times the first width (Annotated Figure 1, Figure 2, and Page 5, lines 35-44 of the attached translation: The heat transmitting device is of uniform rectangular shape such that the second width is necessarily 1.0 times the first width).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first and second widths as disclosed by Yang such that the second width is 1.0 times the first width as taught by Chikagawa to minimize manufacturing costs by forming a heat transmitting device with substantially uniform dimensions and sealing open ends of the heat transmitting device with welds having substantially uniform dimensions.


    PNG
    media_image1.png
    112
    286
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    229
    543
    media_image2.png
    Greyscale

Regarding claims 4 and 11, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 5, see also Figure 4C), the first end is connected to the main body and has a first width (Annotated Figure 5, see also Figure 4C), and a distance is formed between the first end and the second end (Annotated Figure 5).  While Yang appears to suggest that the distance is substantially equal to the second width (i.e. the distance is approximately 1.0 times the first width) (Annotated Figure 5), Yang does not expressly teach or disclose the distance as 1.0-1.5 times the first width.
Chikagawa teaches a heat transmitting device (1), comprising: a main body (Annotated Figure 1) and an integrating portion (Annotated Figure 1), where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 1 and Figure 2), where the first end is connected to the main body and has a first width (i.e. defined as a function of “L” or “W”) (Annotated Figure 1 and Figure 2), where a distance (i.e. defined by “a” plus “c”) is formed between the first end and the second end (Annotated Figure 1 and Figure 2), and where Chikagawa acknowledges that the distance (i.e. defined by “a” plus “c”) and the first width (i.e. defined as a function of “L” or “W”) of an integrating portion are variable parameters configured to improve a capability of a welded joint to resist leakage (See Page 5, lines 35-44 of the attached translation).  Therefore, the distance and the width of an integrating area are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a distance of an integrating area relative a width of the integrating area results in a lower incidence of leakage. Therefore, since the general conditions of the claim, i.e. that the distance and the first width are variable parameters, were disclosed in the prior art by Chikagawa, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the distance and the first width as disclosed by Yang such that the distance as 1.0-1.5 times the first width in view of the teachings of Chikagawa to improve leak resistance of a heat transmitting device by increasing a sealing area of a welded joint since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 15, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0193702), and further in view of Widhalm (US 2013/0056025).
Regarding claim 15, Yang (Figures 4A-5) discloses a heat transmitting device, comprising:
A main body (1) having an opening (11), and
An integrating portion (15) sealing the opening of the main body (Paragraph 32) and having a first surface (Figures 4A-5: Defined by a top surface of element 1 in the integrating portion 15) and a second surface opposite the first surface (Figures 4A-5: Defined by a bottom surface of element 1 in the integrating portion 15),
Where the integrating portion comprises: a first welding pattern formed on the first surface and a second welding pattern formed on the second surface (Figures 4A-5 and Paragraph 36: See Welding sections 2 that join the first and second surfaces together), and
Where the position of the first welding pattern corresponds to the position of the second welding pattern (Figures 4A-5 and Paragraph 36: See Welding sections 2 that join the first and second surfaces together).
While Yang discloses ultrasonic welding via ultrasonic welding equipment (Paragraph 36: See elements 5 defining work surfaces) to define the first and second welding patterns, Yang does not explicitly teach or disclose that the type of the first welding pattern and the type of the second welding pattern are different.
Widhalm teaches ultrasonic welding equipment (100) configured to ultrasonically weld first and second surfaces (Defined by parts 110), where a first welding pattern (defined by 302) is formed on the first surface and a second welding pattern (defined by 304) is formed on the second surface (Figures 2 and 3), where the position of the first welding pattern corresponds to the position of the second welding pattern (Figures 2 and 3), and where the first welding pattern and the type of the second welding pattern have different pattern designs (Figure 3 and Paragraph 20).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the ultrasonic welding equipment as disclosed by Yang to impart different welding patterns to first and second surfaces as taught by Widhalm to improve operational lifetime of a heat pipe by increasing bonding strength of between adjacent surfaces of a hermetic seal. 
Regarding claim 16, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a tapered structure (Figures 4A-5: The integrating portion tapers from element 1 to element 2).
Regarding claim 19, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 5, see also Figure 4C), and where the width of the first end is substantially the same as the width of the main body (Annotated Figure 5: The integrating portion is a continuation of the main body, therefore the first width is substantially equal to the width of the main body).
Regarding claim 20, Yang discloses a heat transmitting device as discussed above, where the integrating portion is a heat pipe or a vapor chamber (Paragraph 27).
Regarding claim 21, Yang discloses a heat transmitting device as discussed above, where an end of the integrating portion connected to the main body is curved (Figures 4B and 4C, see also annotated Figure 5: The integrating portion is a continuation of the main body, where the integrating portion curves from the main body 1 to the weld sections 2).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0193702) and Widhalm (US 2013/0056025), and further in view of Chikagawa (WO 2018199215 A1).
Regarding claim 17, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 5, see also Figure 4C), the first end is connected to the main body and has a first width (Annotated Figure 5, see also Figure 4C) and the second end has a second width (Annotated Figure 5, see also Figure 4C).  While Yang appears to suggest that the second width is substantially equal to the second width (i.e. the second width is approximately 1.0 times the first width) (Annotated Figure 5), Yang does not expressly teach or disclose the second width as 0.5-1.2 times the first width.
Chikagawa teaches a heat transmitting device (1), comprising: a main body (Annotated Figure 1) and an integrating portion (Annotated Figure 1), where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 1 and Figure 2), where the first end is connected to the main body and has a first width (i.e. defined as a function of “L” or “W”) (Annotated Figure 1 and Figure 2) and the second end has a second width (i.e. defined as a function of “L” or “W”) (Annotated Figure 1 and Figure 2), and where the second width is 0.5-1.2 times the first width (Annotated Figure 1, Figure 2, and Page 5, lines 35-44 of the attached translation: The heat transmitting device is of uniform rectangular shape such that the second width is necessarily 1.0 times the first width).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first and second widths as disclosed by Yang such that the second width is 1.0 times the first width as taught by Chikagawa to minimize manufacturing costs by forming a heat transmitting device with substantially uniform dimensions and sealing open ends of the heat transmitting device with welds having substantially uniform dimensions.
Regarding claim 18, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 5, see also Figure 4C), the first end is connected to the main body and has a first width (Annotated Figure 5, see also Figure 4C), and a distance is formed between the first end and the second end (Annotated Figure 5).  While Yang appears to suggest that the distance is substantially equal to the second width (i.e. the distance is approximately 1.0 times the first width) (Annotated Figure 5), Yang does not expressly teach or disclose the distance as 1.0-1.5 times the first width.
Chikagawa teaches a heat transmitting device (1), comprising: a main body (Annotated Figure 1) and an integrating portion (Annotated Figure 1), where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 1 and Figure 2), where the first end is connected to the main body and has a first width (i.e. defined as a function of “L” or “W”) (Annotated Figure 1 and Figure 2), where a distance (i.e. defined by “a” plus “c”) is formed between the first end and the second end (Annotated Figure 1 and Figure 2), and where Chikagawa acknowledges that the distance (i.e. defined by “a” plus “c”) and the first width (i.e. defined as a function of “L” or “W”) of an integrating portion are variable parameters configured to improve a capability of a welded joint to resist leakage (See Page 5, lines 35-44 of the attached translation).  Therefore, the distance and the width of an integrating area are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a distance of an integrating area relative a width of the integrating area results in a lower incidence of leakage. Therefore, since the general conditions of the claim, i.e. that the distance and the first width are variable parameters, were disclosed in the prior art by Chikagawa, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the distance and the first width as disclosed by Yang such that the distance as 1.0-1.5 times the first width in view of the teachings of Chikagawa to improve leak resistance of a heat transmitting device by increasing a sealing area of a welded joint since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Regarding the arguments on page 5, lines 8-15:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.
Regarding the statements on page 5, line 16 to page 6, line 38:
Applicant’s statements regarding the rejection of record and the content of claims 1, 8, and 15 are noted.
Regarding the arguments on page 6, lines 39-40:
Applicant alleges that the cited art does not teach or disclose claims 1, 8, and 15.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding the arguments on page 7, lines 1-17:
Applicant alleges that Yang does not teach or disclose claims 1, 8, and 15 in that Yang does not teach or disclose first and second welding patterns that are different.  Applicant's arguments have been fully considered but are not disputed as Yang is not relied upon to teach first and second welding patterns that are different.
Regarding the arguments on page 7, line 18 to page 8, line 18:
Applicant alleges (Page 7, lines 22-27) that Widhalm does not teach or disclose claims 1, 8, and 15 in that Widhalm does not teach or disclose first and second welding patterns that are different.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case and as discussed in the 35 USC 103 rejections above, Yang discloses each and every feature of the claimed invention including ultrasonic welding equipment that transfers first and second welding patterns to the heat transmitting device (Figures 4A-5 and Paragraph 36: See elements 5 defining work surfaces), except for first and second welding patterns that are different.  Widhalm remedies Yang in that Widhalm explicitly depicts and discloses a first welding pattern (defined by 302) and a second welding pattern (defined by 304), where the first welding pattern is different from the second welding pattern (Figure 3 and Paragraph 20).  To elaborate, Widhalm explicitly teaches that anvil 304 and horn 302 have respective work surfaces that define respective welding patterns as shown in the figures (Figures 3-5 and Paragraphs 22-23: The figures show the patterns to be different and the description discloses the patterns as different at least in terms of shapes and/or size).  Merely configuring first and second welding patterns as disclosed by Yang to be different in view of Widhalm is obvious based upon the current record.
Applicant also alleges (page 8, lines 1-4) that Widhalm does not teach or disclose claims 1, 8, and 15 in that Widhalm does not teach or disclose that weld patterns of horn work surface (302) and anvil work surface (304) are not transferred to the part (110). Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Specifically, Yang discloses each and every feature of the claimed invention including ultrasonic welding equipment that transfers first and second welding patterns to the heat transmitting device (Figures 4A-5 and Paragraph 36: See elements 5 defining work surfaces), except for first and second welding patterns that are different.  Widhalm remedies Yang in that Widhalm explicitly depicts and discloses a first welding pattern (defined by 302) and a second welding pattern (defined by 304), where the first welding pattern is different from the second welding pattern (Figure 3 and Paragraph 20).
Note that Widhalm explicitly teaches that ultrasonic welding includes a horn and an anvil that are pressed against two elements being welded such that energy from the horn and the anvil is transferred to the two elements being welded (Paragraphs 2, 3, and 22), where use of the term “weld pattern” when referring to the two elements that are being welded together in and of itself implies that the patterns are imparted to the two elements being welded.
Applicant also alleges (page 8, lines 5-18) that Widhalm does not teach or disclose specific limitations of claims 1, 8, and 15 for the reasons as discussed above.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Note that Widhalm is only relied upon to teach the concept of first and second welding patterns that are different, where Widhalm is not relied upon to teach first and second welding patterns that are asymmetric (claim 1) or have different pattern density (claim 8).  Limitation regarding asymmetric welding patterns and welding patterns having different pattern density are instead taught by Byun.
Regarding the arguments on page 8, line 19 to page 9, line 21:
Applicant alleges (Page 8, line 19 to page 9, line 17) that Byun does not teach or disclose claims 1, 8, and 15 in that Byun does not on its own teach or disclose the claimed invention.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case and as discussed in the 35 USC 103 rejections above, Yang discloses each and every feature of the claimed invention including ultrasonic welding equipment that transfers first and second welding patterns to the heat transmitting device (Paragraph 36: See elements 5 defining work surfaces), except for first and second welding patterns that are different.  Widhalm remedies Yang in that Widhalm explicitly depicts and discloses a first welding pattern (defined by 302) and a second welding pattern (defined by 304), where the first welding pattern is different from the second welding pattern (Figure 3 and Paragraph 20).
Further, while Yang as modified by Widhalm discloses first and second welding patterns that are configured to be different, Yang as modified by Widhalm does not explicitly teach or disclose how the welding patterns are configured to be different (i.e. Yang as modified by Widhalm does not explicitly teach or disclose welding pattern asymmetry.  Byun remedies Yang as modified by Widhalm in that Byun explicitly teaches that welding patterns are configured to be asymmetric and/or have different pattern densities (Paragraph 14, see also Figures 8 and 10: Welding patterns are configured to differ based upon pressing pattern, pattern density, and pattern symmetry/asymmetry -i.e. pattern orientation angle-).  Merely configuring a welding pattern as disclosed by Yang as modified by Widhalm as asymmetric and/or have different pattern densities in view of Byun is obvious based upon the current record.
Applicant also alleges (Page 9, lines 18-21) that Byun is not relevant to Yang, Widhalm, or the instant invention since Byun relates to batteries.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that Byun is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Byun is reasonably pertinent to the particular problem with which the applicant was concerned in that Byun teaches concepts related to the field of ultrasonic welding (Paragraph 14, see also Figures 8 and 10 of Byun: Welding patterns are configured to differ based upon pressing pattern, pattern density, and pattern symmetry/asymmetry -i.e. pattern orientation angle- to improve weld strength).
Moreover, each of Yang, Widhalm, and Byun are analogous in that each of the references pertain to the field of ultrasonic welding.  One having ordinary skill in the art would recognize the benefits of modifying the ultrasonic welding utilized by Yang in view of the ultrasonic welding taught by Widhalm and Byun, regardless of particular applications of the cited art.
Regarding the arguments on page 9, line 22 to page 10, line 8:
Applicant alleges that the cited art does not teach or disclose claims 1, 8, and 15 for the reasons as discussed above.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Applicant also alleges that claims depending from claims 1, 8, and 15 are allowable by virtue of dependency for the reasons as discussed above.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763